DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 9, 13, 14 and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhou (US PAT 10,431,136).

(Figure 3A of Zhou is provided below with annotations for the applicant’s convenience)

    PNG
    media_image1.png
    601
    467
    media_image1.png
    Greyscale

With respect to claims 1 and 16, Zhou discloses a display panel (See the abstract of Zhou), comprising: a substrate (See the abstract of Zhou); a signal wiring (See Col. 8, lines 4-19 of Zhou), disposed over the substrate (See Col. 8, lines 4-19 of Zhou); a test wiring (See Col. 6, line 62-Col.7, line 15 of Zhou), insulated from the signal wiring (See Col. 4, line 63-Col. 5, line 28 of Zhou) and disposed on a side of the signal wiring facing away from the substrate (See claim 15 of Zhou), wherein an orthographic projection of the test wiring on the substrate overlaps an orthographic projection of the signal wiring on the substrate (See claim 1 of Zhou); a first test terminal, disposed over the substrate (See the annotated [A] in figure 3A of Zhou above) and electrically connected with an end of the test wiring (See [DO] in figure 3A of Zhou); and a second test terminal, disposed over the substrate (See the annotated [B] in figure 3A of Zhou above) and electrically connected with another end of the test wiring (See [DE] in figure 3A of Zhou).
With respect to claim 2, Zhou discloses the display panel according to claim 1, wherein: a quantity of test wirings is N, and each test wiring is disposed corresponding to at least one signal wiring, wherein N is an integer greater than or equal to one (See the arrangement shown in figure 1C of Zhou).
With respect to claim 3, Zhou discloses the display panel according to claim 2, wherein: the N test wirings include M first test wirings, and the M first test wirings are connected in parallel between the first test terminal and the second test terminal, wherein M is an integer greater than or equal to two and less than or equal to N (See the arrangement shown in figure 1C of Zhou).
With respect to claim 4, Zhou discloses the display panel according to claim 3, wherein: the N test wirings include at least one second test wiring, and multiple first test wirings of the M first test wirings are electrically connected to one of the first test terminal and the second test terminal through one second test wiring of the at least one second test wiring (See the arrangement shown in figure 1C of Zhou).
With respect to claim 9, Zhou discloses the display panel according to claim 4, further including: a signal terminal, wherein the signal terminal is electrically connected to one end of the signal wiring, and a display region and a non-display region at least partially surrounding the display region, wherein the first test terminal, the second test terminal and the signal terminal are disposed in the non-display region (See the abstract of Zhou).
With respect to claim 13, Zhou discloses the display panel according to claim 1, further including: a display region and a non-display region at least partially surrounding the display region, and a touch-control electrode, disposed in the display region, wherein the signal wiring is electrically connected to the touch-control electrode (See the abstract of Zhou).
With respect to claim 14, Zhou discloses the display panel according to claim 13, wherein: the signal wiring is made of a same material and formed in a same layer as the touch- control electrode; or the display panel further includes a connection part, the connection part including a first connection part electrically connected with the touch-control electrode, wherein: the first connection part is formed in a layer different from the touch-control electrode, and the test wiring is made of a same material and formed in a same layer as one of the touch-control electrode and the first connection part (See Col. 8, lines 4-19 of Zhou).
Allowable Subject Matter
Claims 5-8 and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

With respect to claim 5, the prior art of record neither shows nor suggests the combination of structural elements comprising M diodes, wherein: each first test wiring of the M first test wirings includes a first section and a second section, wherein: one of the first section and the second section is connected to an anode of a diode of the M diodes, and another one of the first section and the second section is connected to a cathode of the diode, and the M diodes include at least one first diode and at least one second diode, wherein: an anode of a first diode of the at least one first diode is connected to the first test terminal, and a cathode of the first diode is connected to the second test terminal, and an anode of a second diode of the at least one second diode is connected to the second test terminal, and a cathode of the second diode is connected to the first test terminal.
Claims 6-8 depend from objected to claim 5 and are therefore also objected to.
With respect to claim 10, the prior art of record neither shows nor suggests the combination of structural elements wherein: both a quantity of first test terminals and a quantity of second test terminals are N, and each of the N test wirings is connected with each of the N first test terminals and the N second test terminals in a one-to-one correspondence, and the first test terminal serves as a signal output terminal and a signal receiving terminal, and the second test terminal serves as a capacitance sensing terminal.
Claims 11 and 12 depend from objected to claim 10 and are therefore also objected to.
Claim 15 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 15, the prior art of record neither shows nor suggests the combination of method steps of providing the display panel, the display panel including: a substrate, a signal wiring, disposed over the substrate, a test wiring, insulated from the signal wiring and disposed on a side of the signal wiring facing away from the substrate, wherein an orthographic projection of the test wiring on the substrate overlaps an orthographic projection of the signal wiring on the substrate, a first test terminal, disposed over the substrate and electrically connected with an end of the test wiring, and a second test terminal, disposed over the substrate and electrically connected with another end of the test wiring; detecting an electrical signal between the first test terminal and the second test terminal, wherein detecting the electrical signal between the first test terminal and the second test terminal includes one of: detecting a resistance value between the first test terminal and the second test terminal, detecting a capacitance value generated by the second test terminal through the first test terminal, and detecting a voltage value between the first test terminal and the second test terminal; according to the detected electrical signal, determining whether the test wiring has a crack; and if the test wiring has a crack, determining that the signal wiring is at a risk of having a crack, and if the test wiring does not have a crack, determining that the signal wiring does not have a crack.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PUB 2020/0119050 discloses a display panel and display.
US PUB 2017/0271368 discloses a display substrate, manufacturing method for the 
same, and display device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMILADE S RHODES-VIVOUR whose telephone number is (571)270-5814. The examiner can normally be reached M-F (flex schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TEMILADE S RHODES-VIVOUR/               Examiner, Art Unit 2867                                                                                                                                                                                         
/JERMELE M HOLLINGTON/               Primary Examiner, Art Unit 2858